Mr. Justice Pam delivered the opinion of the court. 2. Evidence, § 476*—determination of the weight of the evidence. While a preponderance of evidence is not necessarily determined by the number of witnesses testifying on either side of a case, yet such may be considered by the court as an important factor. 3. Appeal and error, § 1810*—when court may not reverse with a finding of facts. A reviewing court, although finding a verdict for plaintiff against the weight of the evidence, cannot enter a reversal with a finding of facts where the question is not properly preserved. 4. Conspiracy, § 14*—when evidence insufficient to show. Where, in an action on the case, plaintiff stands alone in her testimony without corroboration with reference to acts of an alleged conspiracy to accuse her of crimes for the purpose of extorting certain letters from her, and where her testimony as to her physical condition, alleged to be due to the result of acts of the defendants, was not supported by the testimony of the attending physician, and where the circumstances of her meeting one of the defendants was contradicted by three witnesses and the acts charged against the defendants constituting the basis of the action were categorically denied by one of the defendants, and her testimony failed to offer proper explanation of the return of certain letters and the payment of five hundred dollars by one of the defendants, the preponderance and weight of the evidence is held to be with the defendants, and the verdict of the jury in favor of the plaintiff is held to be against the weight of the evidence.